DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/14/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 1 and 13 is directed to a statutory category as a process.
In view of Step 2A, Prong One, the claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Specifically the claims are directed to an abstract idea in the form of mathematical concepts and mental processes.
The steps cover performance of the limitations in the mind as well as mathematical concept.
Claim 1 encompasses a user, “calculating, with a first microgrid control system of a first microgrid, a first local state estimation using a first plurality of local measurements; calculating, with a second microgrid control system of a second microgrid, a second local state estimation using a second plurality of local measurements; calculating, with a central control system, a plurality of global state estimations including a first global state estimation using the first plurality of measurements and the second plurality of measurements, and a second global state estimation using the first local state estimation and the second local state estimation;” which can be performing, with the first microgrid control system, a first false data detection test using the first local state estimation and one global state estimation of the plurality of global state estimations; performing, with the central control system, a second false data detection test using the first global state estimation and the second global state estimation; detecting false data in response to performing the first false data detection test or the second false data detection test; and updating the first global state estimation, the second global state estimation, or the first local state estimation in response to detecting the false data” which merely represents additional calculations that can be practicably performed by a user with pencil and paper as a set of calculations and further represents mathematical concepts as to the calculations recited.
An evaluation of whether additional limitations are insignificant extra-solution activity is then performed, and in this case there are no additional limitations which amount to insignificant extra-solution activity
Thus, the claim recites an abstract idea in the form of a mental process and mathematical concepts.
	In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, there are no additional elements in the claim.
	Therefore claim 1 is rejected.
As per claim 2, “wherein the first microgrid includes a first plurality of field devices structured to generate the first plurality of local measurements corresponding to physical or electrical characteristics of the first microgrid, and wherein the second microgrid includes a second plurality of field devices structured to generate the second plurality of local measurements corresponding to physical or electrical characteristics of the second microgrid” the claim is merely directed to the insignificant extra solution activity of data gathering, see ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982), as per MPEP 2106.05(g). This action also conforms to the well understood, routine, and conventional application of receiving or transmitting data as per MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 
	Claim 3, “wherein false data is detected in response to performing the first false data detection test, and wherein updating in response to detecting the false data includes determining, with the first microgrid control system, the first local state estimation includes falsePage 23 of 28 23474128.1 Atty. Dkt. No. ABBI-2853 data, recalculating, with the first microgrid control system, the local state estimation without the false data, and transmitting the recalculated local state estimation to the central control system” merely recites additional calculation steps which merely represents additional calculations that can be practicably performed by a user with pencil and paper as a set of calculations and further represents mathematical concepts as to the calculations recited. With respect to transmitting to a central control system the Examiner notes that this further represents the insignificant extra solution activity of data gathering, see ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982), as per MPEP 2106.05(g). The same analysis applies to claim 4.
	As per claim 5, “generating, with the first microgrid control system, a first microgrid topology using the first plurality of measurements; generating, with the central microgrid control system, a system topology using the first plurality of measurements and the second plurality of measurements; detecting, with the first microgrid control system, a topology error in response to comparing the system topology error and the first microgrid topology; and updating the first microgrid topology in response to detecting the topology error” can be performed by a user mentally with a pencil and paper. The Examiner notes when taken in the broadest reasonable interpretation the simplicity of the topologies would practicably be performed by a user.
	As per claim 6, “receiving a switch command with the first microgrid control system; and generating, with the first microgrid control system, a simulated microgrid topology, wherein calculating the local state estimation 
	As per claim 7, “determining a source of the false data; and preventing false data from being introduced into future state estimations” merely recites additional calculation steps which merely represents additional calculations that can be practicably performed by a user with pencil and paper as a set of calculations and further represents mathematical concepts as to the calculations recited.
	As per claim 8, “preventing false data from being introduced into future state estimations includes transmitting an alarm to a system operation or blocking data received from the determined source of the false data” this represents an insignificant extra solution activity of , see ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982), as per MPEP 2106.05(g). This action also conforms to the well understood, routine, and conventional application of receiving or transmitting data as per MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., 
	As per claim 9, “the false data includes data injected by a cyber intruder and the determined source of the false data is a field device, the first microgrid control system, or the central control system” merely elaborates on the type of information analyzed and conforms to the same analysis as above.
	As per claim 10, “a first plurality of field devices and the first microgrid control system are structured to communicate by way of a software defined networking (SDN) controller and wherein preventing false data from being introduced into future state estimations includes transmitting a command to the SDN controller effective to disable communication by the determined source of the false data” represents an insignificant extra solution activity of see ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982), as per MPEP 2106.05(g). This action also conforms to the well understood, routine, and conventional application of receiving or transmitting data as per MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired 
	As per claim 11, “wherein the first microgrid includes a circuit breaker, and wherein preventing false data from being introduced into future state estimations includes toggling the circuit breaker with the SDN controller before disabling communication by the determined source of false data” represents an insignificant extra solution activity of see ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982), as per MPEP 2106.05(g). This action also conforms to the well understood, routine, and conventional application of receiving or transmitting data as per MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). In addition in support of well understood, routine and conventional see the prior art teaching of this feature in the rejection for 11 below. This analysis further applies to claim 18.
	As per claim 12, “wherein the first plurality of measurements includes a voltage magnitude and phase angle for a first plurality of buses of the first microgrid and the second plurality of measurements includes a voltage magnitude and phase angle for a second plurality of buses of the second microgrid” merely elaborates on the type of information analyzed and conforms to the same analysis as above.
	As per claim 13 see the analysis for claim 1 above. The Examiner also notes the last two limitations are not positively recited in the sense that the switching command is merely determined and not actually sent to the system and further ignoring the command would entail not change in the system.

	As per claim 16, “wherein determining the switching command includes false data includes determining that execution of the switching command would cause an over voltage condition or and under voltage condition on the first microgrid” merely elaborates on the type of information analyzed and conforms to the same analysis as above.
	As per claim 19, “the switching command is received from the central control system, and wherein the central control system generated the switching command using false data cause by a cyber intruder, a faulty sensor, or signal noise” merely elaborates on the type of information analyzed and conforms to the same analysis as above.
	As per claim 20, “wherein ignoring the switching command includes blocking a source of the switching command or alerting a system operator” conforms to an insignificant extra solution activity of see ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982), as per MPEP 2106.05(g). This action also conforms to the well understood, routine, and conventional application of receiving or transmitting data as per MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. U.S. Patent Publication No. 2019/0253440, hereafter Mathur in view of Beg, Omar Ali, Taylor T. Johnson, and Ali Davoudi. "Detection of false-data injection attacks in cyber-physical DC microgrids." IEEE Transactions on industrial informatics 13.5 (2017): 2693-2703, hereafter Beg.

Regarding Claim 1: Mathur discloses A method for removing false data in a nested microgrid system, the method comprising:
calculating, with a first (The Examiner notes that for this and all further instances of microgrid, see secondary reference Beg below) control system of a first microgrid, a first local state estimation using a first plurality of local measurements; ([0065] In one embodiment, there is one local verification device 184 for each control stage 120.  However, multiple local verification devices 184 may be used depending on the complexity of the invariants and the code to respond when an attack is detected.  In one embodiment, the utilities system is relatively small and there is one independent global verification device 186 which is adequate to obtain local state information from the local verification devices 184 for state estimation.  In another embodiment, the utilities system is more complex and/or distributed.  Multiple independent global verification devices 186 may be used for state estimation using domain specific distributed state estimation algorithms.)
calculating, with a second microgrid control system of a second microgrid, a second local state estimation using a second plurality of local measurements; ([0065] In one embodiment, there is one local verification device 184 for each control stage 120.  However, multiple local verification devices 184 may be used depending on the complexity of the invariants and the code to respond when an attack is detected.  In one embodiment, the utilities system is relatively small and there is one independent global verification device 186 which is adequate to obtain local state information from the local verification devices 184 for state estimation.  In another embodiment, the utilities system is more complex and/or distributed.  Multiple independent global verification devices 186 may be used for state estimation using domain specific distributed state estimation algorithms.)
calculating, with a central control system, a plurality of global state estimations including a first global state estimation using the first plurality of measurements and the second plurality of measurements, and a second global state estimation using the first local state estimation and the second local state estimation; ([0065] In one embodiment, there is one local verification device 184 for each control stage 120.  However, multiple local verification devices 184 may be used depending on the complexity of the invariants and the code to respond when an attack is detected.  In one embodiment, the utilities system is relatively small and there is one independent global verification device 186 which is adequate to obtain local state information from the local verification devices 184 for state estimation.  In another embodiment, the utilities system is more complex and/or distributed.  Multiple independent global verification devices 186 may be used for state estimation using domain specific distributed state estimation algorithms.)
performing, with the first microgrid control system, a first false data detection test using the first local state estimation and one global state estimation of the plurality of global state estimations; ([0088] Accordingly, the verification devices 180 are useful in detecting different types or attacks on the utilities system.  Particularly, the verification devices 180 can be used to detect complex attacks, such as replay and false data injection attacks. See Figure 3 element 180 is connected to the local verification device element 184)
performing, with the central control system, a second false data detection test using the first global state estimation and the second global state estimation; ([0088] Accordingly, the verification devices 180 are useful in detecting different types or attacks on the utilities system.  Particularly, the verification devices 180 can be used to detect complex attacks, such as replay and false data injection attacks. See Figure 3 element 180 is connected to the global verification device element 186)
detecting false data in response to performing the first false data detection test or the second false data detection test; and ([0088] Accordingly, the verification devices 180 are useful in detecting different types or attacks on the utilities system.  Particularly, the verification devices 180 can be used to detect complex attacks, such as replay and false data injection attacks. See Figure 3 element 180 is connected to the local verification device element 184 as well as to the global verification device element 186)
updating the first global state estimation, the second global state estimation, or the first local state estimation in response to detecting the false data. ([0040] The decision logic component 172 of the IC 170 is communicatively connected to one or more alert devices 164, e.g. an audible/visible alarm.  The decision logic component 172 monitors the status of the physical process 110 via the IC sensor 174.  In a step 410, measurements (indicated as v) of physical data of the physical process 110 are collected by the IC sensor 174.  In a step 420, the measurements v are then periodically communicated to the control centre via the HMI 162.  Operators also receive the measurements y (collected by the sensors 140) from controller devices 130, and can compare their values.  In a step 430, the decision logic component 172 activates the alert devices 164 when the measurements v violate or deviate from the predefined constraints, and/or when the measurements v and y deviate from each other.)
Mathur does not explicitly recite microgrids.
However Beg recites microgrids. (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the cyber security system of Mathur for microgrids as per Beg since “microgrids have emerged as a key technology for the future, and their related control methodologies are also evolving” and they are “vulnerable to cyber attacks. (Beg. Abstract and right column, page 2693, first full paragraph)

Regarding Claim 2: Mathur discloses The method of claim 1 wherein the first microgrid includes a first plurality of field devices structured to generate the first plurality of local measurements corresponding to physical or electrical characteristics of the first microgrid, and wherein the second microgrid includes a second plurality of field [0028] The cyber subsystem 100 comprises various components/devices for monitoring, including measuring and controlling, the physical processes 110.  The cyber subsystem 100 comprises one or more sets of controller devices 130 for monitoring process states of the physical processes 110 based on analysis of physical data associated with the physical processes 110.)

Regarding Claim 3: Mathur discloses The method of claim 1 wherein false data is detected in response to performing the first false data detection test, and wherein updating in response to detecting the false data includes determining, with the first microgrid control system, the first local state estimation includes false data, recalculating, with the first microgrid control system, the local state estimation without the false data, and transmitting the recalculated local state estimation to the central control system ([0038] The defense system 300 enables detection of cyber-physical attacks on the cyber subsystem 100.  The detection of cyber-physical attacks is based on redundancy, namely physical and analytical redundancies….Analytical redundancy makes use of a mathematical model implemented in an anomaly detection module of the decision logic component 172.  The mathematical model may include one or more estimators/estimation algorithms, such as Kalman filtering or linear quadratic estimation.  An estimator performs a comparison of actual measurements of physical data of the physical process 110 with predefined constraints or conditions. [0044] Accordingly, the ICs 170 are designed to improve the resilience of a utilities system, specifically the cyber subsystem 100, to cyber attacks by ensuring that any violation of or deviation from the invariants is detected and communicated to the operators via the HMI 162 soon after occurrence, enabling timely initiation of emergency procedures.  As shown in FIG. 4, the measurements v are directly communicated to the HMI 162 and control centre without passing through the controller devices 130.  Thus, any attack on the controller devices 130 will not compromise the IC 170)

Regarding Claim 4: Mathur discloses The method of claim 1 wherein false data is detected in response to performing the second false data detection test, and wherein updating in response to detecting the false data includes determining, with the central control system, the first local state estimation includes false data, recalculating, with the central control system, the plurality of global states estimations without the false data, and transmitting one [0038] The defense system 300 enables detection of cyber-physical attacks on the cyber subsystem 100.  The detection of cyber-physical attacks is based on redundancy, namely physical and analytical redundancies….Analytical redundancy makes use of a mathematical model implemented in an anomaly detection module of the decision logic component 172.  The mathematical model may include one or more estimators/estimation algorithms, such as Kalman filtering or linear quadratic estimation.  An estimator performs a comparison of actual measurements of physical data of the physical process 110 with predefined constraints or conditions. [0044] Accordingly, the ICs 170 are designed to improve the resilience of a utilities system, specifically the cyber subsystem 100, to cyber attacks by ensuring that any violation of or deviation from the invariants is detected and communicated to the operators via the HMI 162 soon after occurrence, enabling timely initiation of emergency procedures.  As shown in FIG. 4, the measurements v are directly communicated to the HMI 162 and control centre without passing through the controller devices 130.  Thus, any attack on the controller devices 130 will not compromise the IC 170)

Regarding Claim 5: Mathur discloses The method of claim 1 comprising:generating, with the first microgrid control system, a first microgrid topology using the first plurality of measurements; generating, with the central microgrid control system, a system topology using the first plurality of measurements and the second plurality of measurements; detecting, with the first microgrid control system, a topology error in response to comparing the system topology error and the first microgrid topology; and updating the first microgrid topology in response to detecting the topology error. ([0038] The defense system 300 enables detection of cyber-physical attacks on the cyber subsystem 100.  The detection of cyber-physical attacks is based on redundancy, namely physical and analytical redundancies….Analytical redundancy makes use of a mathematical model implemented in an anomaly detection module of the decision logic component 172.  The mathematical model may include one or more estimators/estimation algorithms, such as Kalman filtering or linear quadratic estimation.  An estimator performs a comparison of actual measurements of physical data of the physical process 110 with predefined constraints or conditions. [0044] Accordingly, the ICs 170 are designed to improve the resilience of a utilities system, specifically the cyber subsystem 100, to cyber attacks by ensuring that any violation of or deviation from the invariants is detected and communicated to the operators via the HMI 162 soon after occurrence, enabling timely initiation of emergency procedures.  As shown in FIG. 4, the measurements v are directly communicated to the HMI 162 and control centre without passing through the controller devices 130.  Thus, any attack on the controller devices 130 will not compromise the IC 170. Examiner Notes: Topology is not explicitly defined in the specification yet one example appears to be merely a measurement value in the system, see [0037] of the instant application.)

Regarding Claim 6: Mathur discloses The method of claim 1 comprising:receiving a switch command with the first microgrid control system; and generating, with the first microgrid control system, a simulated microgrid topology, wherein calculating the local state estimation includes using the simulated microgrid topology, ([0038] The defense system 300 enables detection of cyber-physical attacks on the cyber subsystem 100.  The detection of cyber-physical attacks is based on redundancy, namely physical and analytical redundancies….Analytical redundancy makes use of a mathematical model implemented in an anomaly detection module of the decision logic component 172.  The mathematical model may include one or more estimators/estimation algorithms, such as Kalman filtering or linear quadratic estimation.  An estimator performs a comparison of actual measurements of physical data of the physical process 110 with predefined constraints or conditions. [0044] Accordingly, the ICs 170 are designed to improve the resilience of a utilities system, specifically the cyber subsystem 100, to cyber attacks by ensuring that any violation of or deviation from the invariants is detected and communicated to the operators via the HMI 162 soon after occurrence, enabling timely initiation of emergency procedures.  As shown in FIG. 4, the measurements v are directly communicated to the HMI 162 and control centre without passing through the controller devices 130.  Thus, any attack on the controller devices 130 will not compromise the IC 170. Examiner Notes: Topology is not explicitly defined in the specification yet one example appears to be merely a measurement value in the system, see [0037] of the instant application.)
Mathur does not explicitly recite and wherein detecting false data includes determining the received switch command would cause a voltage collapse or a voltage limit violation.
However Beg recites and wherein detecting false data includes determining the received switch command would cause a voltage collapse or a voltage limit violation. (Page 2694, “Recent work on FDIA detection, albeit in power systems [11], [13], [22]–[29], broadly employs state estimation processes, e.g., using Kalman filters [13], sparse optimization [22], generalized likelihood ratio [23], Kullback–Leibler distance [24], Chi-square detector and similarity matching [25], state forecasting [26], and machine-learning techniques [27]. However, to the best of authors’ knowledge, FDIA detection in software-intensive dc microgrids is not systematically studied yet. This paper aims to formalize the FDIA detection problem as a change in sets of inferred invariants; system properties that do not change over time. Here, invariants are defined in terms of bounds over the output voltage and current of individual converters.”)
See motivation for claim 1.

Regarding Claim 7: Mathur discloses The method of claim 1 comprising: determining a source of the false data; and preventing false data from being introduced into future state estimations.( [0044] Accordingly, the ICs 170 are designed to improve the resilience of a utilities system, specifically the cyber subsystem 100, to cyber attacks by ensuring that any violation of or deviation from the invariants is detected and communicated to the operators via the HMI 162 soon after occurrence, enabling timely initiation of emergency procedures.  As shown in FIG. 4, the measurements v are directly communicated to the HMI 162 and control centre without passing through the controller devices 130.  Thus, any attack on the controller devices 130 will not compromise the IC 170. Examiner Notes: Topology is not explicitly defined in the specification yet one example appears to be merely a measurement value in the system, see [0037] of the instant application.)

Regarding Claim 8: Mathur discloses The method of claim 7 wherein preventing false data from being introduced into future state estimations includes transmitting an alarm to a system operation or blocking data received from the determined source of the false data. ([0040] The decision logic component 172 of the IC 170 is communicatively connected to one or more alert devices 164, e.g. an audible/visible alarm.  The decision logic component 172 monitors the status of the physical process 110 via the IC sensor 174.  In a step 410, measurements (indicated as v) of physical data of the physical process 110 are collected by the IC sensor 174.  In a step 420, the measurements v are then periodically communicated to the control centre via the HMI 162.  Operators also receive the measurements y (collected by the sensors 140) from controller devices 130, and can compare their values.  In a step 430, the decision logic component 172 activates the alert devices 164 when the measurements v violate or deviate from the predefined constraints, and/or when the measurements v and y deviate from each other.)

Regarding Claim 9: Mathur discloses The method of claim 7 wherein the false data includes data injected by a cyber intruder and the determined source of the false data is a field device, the first microgrid control system, or the central control system. ([0038] The defense system 300 enables detection of cyber-physical attacks on the cyber subsystem 100.  The detection of cyber-physical attacks is based on redundancy, namely physical and analytical redundancies….Analytical redundancy makes use of a mathematical model implemented in an anomaly detection module of the decision logic component 172.  The mathematical model may include one or more estimators/estimation algorithms, such as Kalman filtering or linear quadratic estimation.  An estimator performs a comparison of actual measurements of physical data of the physical process 110 with predefined constraints or conditions. [0044] Accordingly, the ICs 170 are designed to improve the resilience of a utilities system, specifically the cyber subsystem 100, to cyber attacks by ensuring that any violation of or deviation from the invariants is detected and communicated to the operators via the HMI 162 soon after occurrence, enabling timely initiation of emergency procedures.  As shown in FIG. 4, the measurements v are directly communicated to the HMI 162 and control centre without passing through the controller devices 130.  Thus, any attack on the controller devices 130 will not compromise the IC 170. Examiner Notes: Topology is not explicitly defined in the specification yet one example appears to be merely a measurement value in the system, see [0037] of the instant application.)

Regarding Claim 10: Mathur discloses The method of claim 7 wherein a first plurality of field devices and the first microgrid control system are structured to communicate by way of a software defined networking (SDN) controller and wherein preventing false data from being introduced into future state estimations includes transmitting a command to the SDN controller effective to disable communication by the determined source of the false data. ([0031] As illustrated in FIG. 1, the cyber subsystem 100 is structured hierarchically into several levels/layers of communication networks.  Communications within and across the various levels occur via known wired/wireless communication protocols as well as other computational or network devices such as network switches and communications interfaces, as will be readily known to the skilled person… [0038] The defense system 300 enables detection of cyber-physical attacks on the cyber subsystem 100.  The detection of cyber-physical attacks is based on redundancy, namely physical and analytical redundancies….Analytical redundancy makes use of a mathematical model implemented in an anomaly detection module of the decision logic component 172.  The mathematical model may include one or more estimators/estimation algorithms, such as Kalman filtering or linear quadratic estimation.  An estimator performs a comparison of actual measurements of physical data of the physical process 110 with predefined constraints or conditions. [0044] Accordingly, the ICs 170 are designed to improve the resilience of a utilities system, specifically the cyber subsystem 100, to cyber attacks by ensuring that any violation of or deviation from the invariants is detected and communicated to the operators via the HMI 162 soon after occurrence, enabling timely initiation of emergency procedures.  As shown in FIG. 4, the measurements v are directly communicated to the HMI 162 and control centre without passing through the controller devices 130.  Thus, any attack on the controller devices 130 will not compromise the IC 170. Examiner Notes: Topology is not explicitly defined in the specification yet one example appears to be merely a measurement value in the system, see [0037] of the instant application.)

Regarding Claim 11: Mathur discloses The method of claim 10 wherein the first microgrid includes a circuit breaker, and wherein preventing false data from being introduced into future state estimations includes toggling the circuit breaker with the SDN controller before disabling communication by the determined source of false data. ([0044] Accordingly, the ICs 170 are designed to improve the resilience of a utilities system, specifically the cyber subsystem 100, to cyber attacks by ensuring that any violation of or deviation from the invariants is detected and communicated to the operators via the HMI 162 soon after occurrence, enabling timely initiation of emergency procedures.  As shown in FIG. 4, the measurements v are directly communicated to the HMI 162 and control centre without passing through the controller devices 130.  Thus, any attack on the controller devices 130 will not compromise the IC 170. Examiner Notes: The step recited in the prior art reroutes the information before disabling communication as claimed.)

Regarding Claim 12: Mathur recites the plurality of system but does not explicitly disclose The method of claim 1 wherein the first plurality of measurements includes a voltage magnitude and phase angle for a first plurality . 
However Beg discloses the method of claim 1 wherein the first plurality of measurements includes a voltage magnitude and phase angle for a first plurality of buses of the first microgrid and the second plurality of measurements includes a voltage magnitude and phase angle for a second plurality of buses of the second microgrid. (Page 2695 Section B. First paragraph, “In this paper, we consider two control objectives: proportional load sharing among converters, according to their power ratings, and global voltage regulation of the distribution bus.” See voltage phase angles in Figures 7-10. With respect to the multiple systems see Mathur in claim 1.)
	See motivation for claim 1.

Regarding Claim 13: Mathur discloses A method for mitigating a false switching command in a nested microgrid system including a first microgrid, the method comprising:receiving, with a first microgrid control system of the first microgrid, a switching command effective to toggle a controllable switch of the first microgrid; generating, with the first microgrid control system, a simulated microgrid topology using a first plurality of measurements; generating, with a central control system, a simulated system topology using a first plurality of measurements and a second plurality of measurements from a second microgrid; calculating, with a first microgrid control system of a first microgrid, a first local state estimation using the simulated microgrid topology; calculating, with the central control system, a plurality of global state estimations including a first global state estimation using simulated system topology, and a second global state estimation using the first local state estimation; performing, with the first microgrid control system, a first false data detection test by comparing the first local state estimation and one global state estimation of the plurality of global state estimations; performing, with the second microgrid control system, a second false data detection test by comparing the first global state estimation and the second global state estimation; determining the switching command includes false data in response to performing the first false data detection test or the second false data detection test; and ignoring, with the first microgrid control system, the received switch command. (See rejection for claim 1. In addition with respect to switching [0113] Operation of 
the global verification device 182 may be tested by switching it to function as the primary PLC instead.  Implementation of the defense system 300 may be extended to the other control stages 120 of the utilities system upon successful testing. Further as per [0044] Accordingly, the ICs 170 are designed to improve the resilience of a utilities system, specifically the cyber subsystem 100, to cyber attacks by ensuring that any violation of or deviation from the invariants is detected and communicated to the operators via the HMI 162 soon after occurrence, enabling timely initiation of emergency procedures.  As shown in FIG. 4, the measurements v are directly communicated to the HMI 162 and control centre without passing through the controller devices 130.  Thus, any attack on the controller devices 130 will not compromise the IC 170. Examiner Note: The prior art analyzes for cyber attacks and switches if necessary, if the false information is found then no switching would occur. This is also shown in the PLC’s are recited which as per [0093] The model of the water treatment plant was created according to one embodiment of the defense system 300, wherein the verification devices 180 comprise only the global verification devices 182 for the different stages PLC1 to PLC6 of the water treatment plant.)

Regarding Claim 14: Mathur discloses The method of claim 13 wherein the first microgrid includes a first plurality of field devices structured to generate the first plurality of local measurements corresponding to physical or electrical characteristics of the first microgrid, and wherein the second microgrid includes a second plurality of field devices structured to generate the second plurality of local measurements corresponding to physical or electrical characteristics of the second microgrid. (See rejection for claim 2)

Regarding Claim 15: The prior art discloses The method of claim 13 wherein determining the switching command includes false data includes determining that execution of the switching command would cause a voltage collapse on the first microgrid. (See rejection for claim 6)

Regarding Claim 16: The prior art discloses The method of claim 13 wherein determining the switching command includes false data includes determining that execution of the switching command would cause an over voltage condition or and under voltage condition on the first microgrid. (See rejection for claim 6)

Regarding Claim 17: Mathur discloses The method of claim 13 wherein a first plurality of field devices, the first microgrid control system, and the central control system are structured to communicate by way of a software defined networking (SDN) controller and wherein ignoring the received switch command includes transmitting a (See rejection for claim 10)

Regarding Claim 18: Mathur discloses The method of claim 18 wherein the first microgrid includes a circuit breaker, and wherein preventing false data from being introduced into future state estimations includes toggling the circuit breaker with the SDN controller before disabling communication. (See rejection for claim 11)

Regarding Claim 19: Mathur discloses The method of claim 13 wherein the switching command is received from the central control system, and wherein the central control system generated the switching command using false data cause by a cyber intruder, a faulty sensor, or signal noise. (See rejection for claim 9)

Regarding Claim 20: Mathur discloses The method of claim 13 wherein ignoring the switching command includes blocking a source of the switching command or alerting a system operator. (See rejection for claim 8)
Conclusion
6. 	All Claims are rejected.

7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	i) 	Zhang, Heng, et al. "Distributed load sharing under false data injection attack in an inverter-based microgrid." IEEE Transactions on Industrial Electronics 66.2 (2018): 1543-1551. Which is also directed to false data attacks on a microgrid system.
	ii)	Wang, Shaocheng, and Wei Ren. "Stealthy false data injection attacks against state estimation in power systems: Switching network topologies." 2014 American Control Conference. IEEE, 2014. Which is also directed to false data attacks on a microgrid system.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA




May 20, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128